DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 10/15/2020 have been fully considered but they are not persuasive.
Regarding the rejections under 35 USC 101, the applicant argues the claims are patent eligible.
The examiner respectfully submits that the amended limitations of “utilizing a machine learning component”, and “utilizing a logistic regression classification machine learning technique” amount to no more than mere instructions to implement the abstract idea using a computer (MPEP 2106.05(f)). The recited “machine learning” is defined in the specification as a straightforward calculation using known historical information ([0037]), and therefore amounts to merely instructions to perform a mathematical formula, using a generic computing device. The execution of the formula may readily be performed by hand using the known information, and does not require or improve upon computer based technology, nor is the claimed process necessarily rooted in computing technology.
Updated rejections in light of the amendments are provided below.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.



Claim 1 recites:
A method, comprising:
receiving, by a device, a process model and a reference process model, the process model representing a particular process that includes a first plurality of stages, the reference process model representing a reference process that includes a second plurality of stages; 
processing, by the device, the process model and the reference process model to compare the process model and the reference process model, the process model and the reference process model being compared utilizing a machine learning component; 
identifying, by the device, that a first stage of the first plurality of stages corresponds to a second stage of the second plurality of stages based on processing the process model and the reference process model; 
determining, by the device, a deviation between a value, of a metric, associated with the first stage and a value, of the metric, associated with the second stage based on identifying that the first stage corresponds to the second stage; 
causing, by the device, qualitative information relating to the deviation to be presented after determining the deviation; 
identifying, by the device, and after causing the qualitative information to be presented, one or more automation services that, when deployed in the particular process, at least partially address the deviation; 
determining, by the device, a score for the process model based on identifying the one or more automation services and based on a plurality of project factors relating to the one or more automation services; 
determining, by the device and utilizing a logistic regression classification machine learning technique, whether the one or more automation services are likely to be adopted based on the score,
the logistic regression classification machine learning technique using historical data relating to the plurality of project factors and corresponding decisions to adopt; and 
causing, by the device and based on detmining that the one or more automation services are likely to be adopted, the score to be presented to enable selection of an optimal set of automation services to deploy in the particular process.
 The bolded limitations of the claim are a mental process of observation, evaluation, or judgement. Alternatively, the process as a whole is directed to mitigating the risk of an out of control process by comparing operating metrics to known processes and suggesting process adjustments to mitigate any differences. The determination of the likelihood of adoption is merely a comparison of calculated values using historical information.
This judicial exception is not integrated into a practical application because the additional elements of “a device” are entirely generic, and at best represent generic computing components (MPEP 2106.05(f)). The additional elements related to causing a display of information are considered insignificant extra-solution activities (MPEP 2106.05(g)). The process does not automatically implement any automation services, but rather explicitly only “enable(s) selection of an optimal set of automation services”. The recitations directed to the “machine learning” and “logistic regression classification machine learning technique” is defined in the specification as a straightforward calculation using known historical information ([0037]), and therefore amounts to merely instructions to perform a mathematical formula, using a generic computing device (MPEP 2106.05(f)). There is no iterative machine learning training aspects or feedback mechanisms for automatically improving and specific disclosed machine learning algorithms.

Regarding claims 2, and 3 – 11, the limitations of these claims merely expand on the abstract idea by organizing the data, specifying a report style, or specifying an analysis type. There are no further additional elements recited that would integrate the abstract idea into a practical application or are considered significantly more than the abstract idea itself. The claims are not patent eligible.

Claim 12 recites:
A device, comprising:
one or more memories; and 
one or more processors, communicatively coupled to the one or more memories, to: 
receive a process model and a reference process model, the process model including a first plurality of nodes corresponding to a first plurality of stages of a particular process, the reference process model including a second plurality of nodes corresponding to a second plurality of stages of a reference process; 
map the process model to the reference process model by comparing the first plurality of nodes and the second plurality of nodes utilizing a machine learning component; 
identify that a first stage of the first plurality of stages corresponds to a second stage of the second plurality of stages based on mapping the process model to the reference process model; 
determine a difference between a value, of a metric, associated with the first stage and a value, of the metric, associated with the second stage based on identifying that the first stage corresponds to the second stage; 

identify, after determining the difference, one or more automation services that, when deployed in the particular process, at least partially compensate for the difference; 
determine a score for the process model based on identifying the one or more automation services; 
determine, utilizing a logistic regression classification machine learning technique, whether the one or more automation services are likely to be adopted based on the score,
the logistic regression classification machine learning technique using historical data relating to a plurality of project factors and corresponding decisions to adopt; and 
cause, based on determining that the one or more automation services are likely to be adopted, the interactive user interface to display the score to enable selection of an optimal set of automation services to deploy in the particular process.
The bolded limitations of the claim are a mental process of observation, evaluation, or judgement. Alternatively, the process as a whole is directed to mitigating the risk of an out of control process by comparing operating metrics to known processes and suggesting process adjustments to mitigate any differences. The determination of the likelihood of adoption is merely a comparison of calculated values using historical information.
This judicial exception is not integrated into a practical application because the additional elements of “memories” and “processors” are entirely generic, and at best represent generic computing components (MPEP 2106.05(f)). The additional elements related to causing a display of information are considered insignificant extra-solution activities (MPEP 2106.05(g)). The process does not automatically implement any automation services, but rather explicitly only “enable(s) selection of an optimal set of automation services”. The recitations directed to the “machine learning” and “logistic regression classification machine learning technique” is defined in the specification as a straightforward calculation using known historical information ([0037]), and therefore amounts to merely instructions to perform a 
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because as noted above with respect to the integration into a practical application, the additional elements at best represent generic computing components (MPEP 2106.05(f)), or are considered insignificant extra-solution activities (MPEP 2106.05(g)). The claim is not patent eligible.
Regarding claims 13 – 15, the limitations of these claims merely expand on the abstract idea by organizing the data, specifying a report style, or providing for iterating the abstract idea. There are no further additional elements recited that would integrate the abstract idea into a practical application or are considered significantly more than the abstract idea itself. The claims are not patent eligible.

Claim 16 recites:
A non-transitory computer-readable medium storing instructions, the instructions comprising:
one or more instructions that, when executed by one or more processors, cause the one or more processors to: 
receive a process model and a reference process model, the process model representing a particular process that includes a first plurality of stages, the reference process model representing a reference process that includes a second plurality of stages; 
perform a comparison of the process model and the reference process model utilizing a machine learning component; 
identify that a first stage of the first plurality of stages corresponds to a second stage of the second plurality of stages based on performing the comparison; 
determine whether there is a deviation between a value, of a metric, associated with the first stage and a value, of the metric, associated with the second stage based on identifying that the first stage corresponds to the second stage; 
cause, based on determining that there is a deviation between the value associated with the first stage and the value associated with the second stage, qualitative information relating to the deviation to be presented; 
identify, after causing the qualitative information to be presented, one or more automation services that, when deployed in the particular process, at least partially compensate for the deviation; 
perform a score calculation, and a trade-off analysis, for the process model based on identifying the one or more automation services; 
determine, utilizing a logistic regression classification machine learning technique, whether the one or more automation services are likely to be adopted based on the score calculation,
the logistic regression classification machine learning technique using historical data relating to a plurality of project factors and corresponding decisions to adopt; and 
cause, based on determining that the one or more automation services are likely to be adopted, a result of the score calculation, and a report regarding the trade-off analysis, to be presented to enable selection of an optimal set of automation services for adoption by the particular process.
The bolded limitations of the claim are a mental process of observation, evaluation, or judgement. Alternatively, the process as a whole is directed to mitigating the risk of an out of control process by comparing operating metrics to known processes and suggesting process adjustments to mitigate any differences. The determination of the likelihood of adoption is merely a comparison of calculated values using historical information.
This judicial exception is not integrated into a practical application because the additional elements of “non-transitory computer-readable medium”, and “processors” are entirely generic, and at 
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because as noted above with respect to the integration into a practical application, the additional elements at best represent generic computing components (MPEP 2106.05(f)), or are considered insignificant extra-solution activities (MPEP 2106.05(g)). The claim is not patent eligible.
Regarding claims 17 – 20, the limitations of these claims merely expand on the abstract idea by organizing the data, specifying a report style, or providing a recommendation (i.e. mental process of judgement). There are no further additional elements recited that would integrate the abstract idea into a practical application or are considered significantly more than the abstract idea itself. The claims are not patent eligible.

Regarding claim 21, the limitations of this claim merely expands on the data collection aspects of the independent claim utilizing interactive sliders. The specific design of the user interface is not essential to the performance of the abstract idea using a computing device, as any input structure that allows for adjusting the weights of the project factors would perform equally. Therefore the claimed 

Claim(s) 1 – 3, 5 – 9, 11 – 17, and 19 – 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Narayanaswamy et al. (US 2009/0138425).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 – 3, 5 – 9, 11 – 17, and 19 – 20 are rejected under 35 U.S.C. 103 as being unpatentable over Narayanaswamy in view of Chen (US 2015/0178811).

Regarding claim 1, Narayanaswamy teaches:
A method, comprising:
receiving, by a device, a process model (extracted process data) and a reference process model (knowledge base), the process model representing a particular process that includes a first plurality of stages, the reference process model representing a reference process that includes a second plurality of stages; 
processing, by the device, the process model and the reference process model to compare the process model and the reference process model ([0026] – correlating extracted process data to known processes), the process model and the reference process model being compared;  
identifying, by the device, that a first stage of the first plurality of stages corresponds to a second stage of the second plurality of stages based on processing the process model and the reference process model ([0026] – correlating extracted process data to known processes includes correlating process steps); 
determining, by the device, a deviation between a value, of a metric, associated with the first stage and a value, of the metric, associated with the second stage based on identifying that the first stage corresponds to the second stage ([0026] – identifying root cause, bottlenecks, etc. – these are deviations in the value of metrics measuring the process); 
causing, by the device, qualitative information relating to the deviation to be presented after determining the deviation ([0028]); 
identifying, by the device, and after causing the qualitative information to be presented, one or more automation services that, when deployed in the particular process, at least partially address the deviation (FIG. 6, 7); 
determining, by the device, a score for the process model based on identifying the one or more automation services and based on a plurality of project factors relating to the one or more automation services (i.e. deviation hours FIG. 7); and 
causing, by the device, the score to be presented to enable selection of an optimal set of automation services to deploy in the particular process ([0028] – SPA 12 recommends an integrated solution; FIG. 5 includes extracting current process, analyzing current process in relation to known processes, and providing optimization suggestions).
Narayanaswamy teaches utilizing a business process analyzer (BPA) to perform the process comparison including similarity determinations ([0031]) using a computer, but fails to expressly recite “machine learning”. However, the instant claims do not specify a machine learning algorithm. It would have been an obvious matter of design choice to one having ordinary skill in the art before the effective filing date of the claimed invention to utilize whatever machine learning comparison algorithm was necessary or expedient for comparing the process models and determining a similarity.
Narayanaswamy fails to expressly disclose:
determining, by the device and utilizing a logistic regression classification machine learning technique, whether the one or more automation services are likely to be adopted based on the score, the logistic regression classification machine learning technique using historical data relating to the plurality of project factors and corresponding decisions to adopt;
However, Chen teaches a process for determining the likelihood of adoption for business processes using logistic regression of historical data ([0019], [0028]).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the process of Narayanaswamy to include the likelihood of adoption information of Chen to improve the predictability of suggested process changes.
Regarding claim 2, Narayanaswamy teaches:
The method of claim 1, further comprising:
performing a trade-off analysis of the one or more automation services; 
generating a report based on the trade-off analysis; and 
causing the report to be presented to further enable selection of the optimal set of automation services to deploy in the particular process (FIG. 7; [0029]).
Regarding claim 3, Narayanaswamy teaches:
The method of claim 2, wherein performing the trade-off analysis comprises:
(FIG. 4, 6, 7; [0029]).
Regarding claim 5, Narayanaswamy teaches:
The method of claim 1, wherein the plurality of project factors are associated with equal weights; and
wherein the method further comprises: 
receiving an instruction to adjust a weight associated with a particular project factor of the plurality of project factors; 
determining an updated score for the process model based on receiving the instruction; and 
causing the updated score to be presented to further enable selection of the optimal set of automation services to deploy in the particular process (FIG. 6, 7 – includes user updating weighting).
Regarding claim 6, Narayanaswamy teaches:
The method of claim 1, wherein the plurality of project factors includes:
a cost per unit if an automation service, of the one or more automation services, is not adopted in the particular process, a cost associated with adoption of the automation service in the particular process, a cost associated with utilization of the automation service in the particular process, or a business-related impact of not adopting the automation service in the particular process (FIG. 6, 7 and associated text).
Regarding claim 7, Narayanaswamy teaches:
The method of claim 1, further comprising:
obtaining performance information relating to the first stage and the second stage; and 
wherein determining the deviation comprises: 
determining the deviation based on obtaining the performance information ([0026]).
Regarding claim 8, Narayanaswamy teaches:

wherein processing the process model and the reference process model comprises: 
mapping the first plurality of nodes to the second plurality of nodes ([0026] – correlating extracted process data to known processes includes correlating process steps).
Regarding claim 9, Narayanaswamy teaches:
The method of claim 1, wherein the process model includes a first plurality of nodes corresponding to the first plurality of stages, and the reference process model includes a second plurality of nodes corresponding to the second plurality of stages; and
wherein processing the process model and the reference process model comprises: 
determining a label name of each node of the second plurality of nodes; 
identifying, for each node of the second plurality of nodes, an equivalent word and/or phrase based on the label name of the node; and 
comparing the first plurality of nodes and the second plurality of nodes based on the label names and the equivalent words and/or phrases ([0026] – correlating extracted process data to known processes includes correlating process steps).
Regarding claim 11, Narayanaswamy teaches:
The method of claim 1, wherein the metric relates to a time needed to perform a task; and
wherein determining the deviation comprises: 
determining that a time needed to perform a task in the first stage is longer than a time needed to perform a task in the second stage (FIG. 6, 7 and associated text).

Regarding claim 12, Narayanaswamy teaches:
A device, comprising:
one or more memories; and 
one or more processors, communicatively coupled to the one or more memories, to: 
(extracted process data) and a reference process model (knowledge base), the process model including a first plurality of nodes corresponding to a first plurality of stages of a particular process, the reference process model including a second plurality of nodes corresponding to a second plurality of stages of a reference process; 
map the process model to the reference process model by comparing the first plurality of nodes and the second plurality of nodes ([0026] – correlating extracted process data to known processes); 
identify that a first stage of the first plurality of stages corresponds to a second stage of the second plurality of stages based on mapping the process model to the reference process model ([0026] – correlating extracted process data to known processes includes correlating process steps); 
determine a difference between a value, of a metric, associated with the first stage and a value, of the metric, associated with the second stage based on identifying that the first stage corresponds to the second stage ([0026] – identifying root cause, bottlenecks, etc. – these are deviations in the value of metrics measuring the process); 
cause an interactive user interface to display a visual representation relating to the difference after determining the difference ([0028]); 
identify, after determining the difference, one or more automation services that, when deployed in the particular process, at least partially compensate for the difference (FIG. 6, 7); 
determine a score for the process model based on identifying the one or more automation services (i.e. deviation hours FIG. 7); and 
cause the interactive user interface to display the score to enable selection of an optimal set of automation services to deploy in the particular process ([0028] – SPA 12 recommends an integrated solution; FIG. 5 includes extracting current process, analyzing current process in relation to known processes, and providing optimization suggestions).
Narayanaswamy teaches utilizing a business process analyzer (BPA) to perform the process comparison including similarity determinations ([0031]) using a computer, but fails to expressly recite “machine learning”. However, the instant claims do not specify a machine learning algorithm. It would 
Narayanaswamy fails to expressly disclose:
determining, by the device and utilizing a logistic regression classification machine learning technique, whether the one or more automation services are likely to be adopted based on the score, the logistic regression classification machine learning technique using historical data relating to the plurality of project factors and corresponding decisions to adopt;
However, Chen teaches a process for determining the likelihood of adoption for business processes using logistic regression of historical data ([0019], [0028]).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the process of Narayanaswamy to include the likelihood of adoption information of Chen to improve the predictability of suggested process changes.

Regarding claim 13, Narayanaswamy teaches:
The device of claim 12, wherein the one or more processors, when determining the difference, are to:
determine that the difference satisfies a threshold; and 
wherein the one or more processors, when causing the interactive user interface to display the visual representation, are to: 
cause the interactive user interface to display the visual representation based on determining that the difference satisfies the threshold (FIG. 6, 7 and associated text).
Regarding claim 14, Narayanaswamy teaches:
The device of claim 12, wherein the one or more processors, when determining the score, are to:
determine the score further based on one or more cost-related factors relating to the one or more automation services (FIG. 6, 7 and associated text).
Regarding claim 15, Narayanaswamy teaches:

cause the interactive user interface to display a user-selectable option to re-evaluate the score; 
receive, via the interactive user interface, a selection of the user-selectable option; and 
re-evaluate the score based on receiving the selection of the user-selectable option (FIG. 6, 7 and associated text).

Regarding claim 16, Narayanaswamy teaches:
A non-transitory computer-readable medium storing instructions, the instructions comprising:
one or more instructions that, when executed by one or more processors, cause the one or more processors to: 
receive a process model (extract process data) and a reference process model (knowledge base), the process model representing a particular process that includes a first plurality of stages, the reference process model representing a reference process that includes a second plurality of stages; 
perform a comparison of the process model and the reference process model ([0026] – correlating extracted process data to known processes includes correlating process steps); 
identify that a first stage of the first plurality of stages corresponds to a second stage of the second plurality of stages based on performing the comparison ([0026] – correlating extracted process data to known processes includes correlating process steps); 
determine whether there is a deviation between a value, of a metric, associated with the first stage and a value, of the metric, associated with the second stage based on identifying that the first stage corresponds to the second stage ([0026] – identifying root cause, bottlenecks, etc. – these are deviations in the value of metrics measuring the process); 
(FIG. 6, 7); 
identify, after causing the qualitative information to be presented, one or more automation services that, when deployed in the particular process, at least partially compensate for the deviation (FIG. 6, 7); 
perform a score calculation, and a trade-off analysis, for the process model based on identifying the one or more automation services (i.e. deviation hours FIG. 7; [0029]); and 
cause a result of the score calculation, and a report regarding the trade-off analysis, to be presented to enable selection of an optimal set of automation services for adoption by the particular process ([0028] – SPA 12 recommends an integrated solution; FIG. 5 includes extracting current process, analyzing current process in relation to known processes, and providing optimization suggestions).
Narayanaswamy teaches utilizing a business process analyzer (BPA) to perform the process comparison including similarity determinations ([0031]) using a computer, but fails to expressly recite “machine learning”. However, the instant claims do not specify a machine learning algorithm. It would have been an obvious matter of design choice to one having ordinary skill in the art before the effective filing date of the claimed invention to utilize whatever machine learning comparison algorithm was necessary or expedient for comparing the process models and determining a similarity.
Narayanaswamy fails to expressly disclose:
determining, by the device and utilizing a logistic regression classification machine learning technique, whether the one or more automation services are likely to be adopted based on the score, the logistic regression classification machine learning technique using historical data relating to the plurality of project factors and corresponding decisions to adopt;
However, Chen teaches a process for determining the likelihood of adoption for business processes using logistic regression of historical data ([0019], [0028]).


Regarding claim 17, Narayanaswamy teaches:
The non-transitory computer-readable medium of claim 16, wherein the qualitative information includes a recommendation regarding automating the first stage, and an indication of a level of the recommendation (FIG. 6, 7 and associated text).
Regarding claim 19, Narayanaswamy teaches:
The non-transitory computer-readable medium of claim 16, wherein the one or more instructions, when executed by the one or more processors, further cause the one or more processors to:
identify that multiple stages, of the first plurality of stages, correspond to a single stage of the second plurality of stages; and 
cause a recommendation, to compress the multiple stages, to be presented ([0027]).
Regarding claim 20, Narayanaswamy teaches:
The non-transitory computer-readable medium of claim 16, wherein the one or more instructions, when executed by the one or more processors, further cause the one or more processors to: 
identify that a single stage, of the first plurality of stages, corresponds to multiple stages of the second plurality of stages; and 
cause a recommendation, to expand the single stage, to be presented ([0027]).


Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Narayanaswamy in view of Chen as applied to claim 1 above, and further in view of Eder (US 2008/0027841).

Regarding claim 4, Narayanaswamy teaches “what if” analysis, optimization algorithms, and other techniques ([0029]) but does not specifically teach:
The method of claim 2, wherein performing the trade-off analysis comprises:
estimating values of the plurality of project factors using a multiple linear regression technique.
However, Eder teaches performing business process model predictive processes using a variety of predictive models including linear regression.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to utilize any of the well-known optimization techniques as taught by Eder as the particular optimization algorithm of Narayanaswamy since the particular optimization algorithm of Narayanaswamy is a matter of design choice and Eder provides evidence that linear regression will give predictable results.

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Narayanaswamy in view of Chen as applied to claim 1 above, and further in view of Suri et al. (US 2018/0060779).

Regarding claim 10, Narayanaswamy teaches correlation processes ([0023] – [0027]), but fails to expressly disclose:
The method of claim 1, wherein processing the process model and the reference process model comprises:
processing the process model and the reference process model using a Cosine similarity analysis technique.
However, Suri teaches correlating business concept comparisons between received and present processes using cosine similarity ([0041] for example).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to apply the well-known correlation method of cosine similarity as disclosed by Narayanaswamy since the particular correlation algorithm of Narayanaswamy is a matter of design choice and Suri provides evidence that cosine similarity will give predictable results.

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Narayanaswamy in view of Chen as applied to claim 17 above, and further in view of Cao et al. (US 2010/0082385).

Regarding claim 18, Narayanaswamy teaches indicating process deviations (FIG. 6, 7), but fails to expressly disclose:
The non-transitory computer-readable medium of claim 17, wherein the indication is represented using a color spectrum.
However, Cao teaches presenting transformation opportunities for business processes using color spectrums.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include color spectrum display of various business process models as disclosed by Cao in the display information of Narayanaswamy as a well-known display methodology for comparing the desirability of various scenarios.

Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Narayanaswamy in view of Chen as applied to claim 12 above, and further in view of Jain et al. (US 5,915,250).

Regarding claim 18, Narayanaswamy teaches user updates of weighting factors as inputs for the process what if comparisons FIG. 6, 7, but fails to expressly disclose:
The device of claim 12, wherein the one or more processors, when determining the score for the process model, are to: 

wherein the one or more processors are further to: 
cause the interactive user interface to display a notification regarding weights of one or more project factors of the plurality of project factors; and 
enable adjustments of the weights of the one or more project factors via adjustable sliders of the interactive user interface.
However, Jain teaches user interfaces for adjusting threshold based comparisons using sliders to obtain user inputs (FIG. 3).
It would have been an obvious matter of design choice to one having ordinary skill in the art before the effective filing date of the claimed invention to utilize the well-known slider input user interface structure of Jain for obtaining user weight inputs in the process of Narayanaswamy since it would provide a predictable and well-known solution to capturing user inputs to the process.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CORY W ESKRIDGE whose telephone number is (571)272-0543.  The examiner can normally be reached on M - F 9 - 5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerry O'Connor can be reached on (571) 272-6787.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 




/CORY W ESKRIDGE/Primary Examiner, Art Unit 3624